DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/16/2021, in regards to claims 1 and 17, have been fully considered but they are not persuasive. As to applicants arguments to claim 1, these arguments are not persuasive. The prior arts teach a similar function of the claimed device. This function does not pertain to any specific structural element, but rather to a function of a generically claimed controller. Kuriyama teaches a processor that transmits a signal to turn off the mobile device when a sensor senses that the mobile device is immersed in a liquid. This is the same function as the claimed prior art, and operates in the same manner. The difference between the mode being different than the original mode and “off” is not patentable since the processing involves the same steps. The sensor senses immersion and relays a signal, which is a simple cause and effect concept. The prior art, Jo, teaches that when a mobile device is immersed in a liquid, a signal is transmitted to change the mode of operation of the mobile device. This is explicitly stated in [0125] of the Jo reference, which was used as the secondary prior art to reject claim 1. Therefore the combination of Kuriyama and Jo would be obvious and reasonable to one of ordinary skill in the art. 
As to the arguments for claim 17, these are not persuasive. Applicant claims that lower sensitivity is different than reducing power. While that may be true, the concept and execution in the claimed invention and prior art is the same. The claim is directed towards the function of the sensor, which is taught by the prior arts, therefore the sensor in the prior arts could perform the 
Amended claim 18 will be rejected under 35 USC 112(a), written description. Claims 18 -20 do not have a prior art rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 6, 8, 9, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama JP 2008199412 in view of Jo US 20180181509.
([0001]; [0032]; Figure 4, #3 and #4) comprising: a signal generator having a signal generator output configured to generate reference a signal for transmission via a first acoustic transducer ([0007]; [0028]; [0029]); a signal receiver having a signal receiver input configured to receive a delayed version of the generated reference signal via a second acoustic transducer ([0028]), the signal receiver further comprising a signal receiver output [0028]); and a controller having a first controller input configured to receive the reference signal and a second controller input coupled to the signal receiver output; wherein the controller is configured to determine a time lag value between the reference signal and the delayed signal ([0028] and [0029] teaches the electrical components that generate a sound from #3, receive the generated sound at #4 and based on the time difference between the generated and received signal, determines a time lag value. The time lag value indicates submergence.); and to generate a control output signal dependent on the time lag, wherein the control output signal indicates whether or not the mobile device is immersed in liquid ([0036]; [0042]).” Kuriyama does not explicitly teach “wherein when the mobile device is immersed in liquid, the controller is configured to change the mobile device to a different mode of operation”. The prior art does teach the immersion results in the mobile device turning off, therefore the controller in the prior art has a controller that recognizes immersion and outputs a command based on the immersion.
Jo teaches “wherein when the mobile device is immersed in liquid, the controller is configured to change the mobile device to a different mode of operation ([0125]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Jo with Kuriyama. It has been established that it is known in the art to change the mode of operation in Kuriyama. Having this combined with Jo results in 

As to claim 4, Kuriyama teaches “wherein the controller is further configured to compare the time lag with a predetermined time lag value to generate the control output signal ([0039] to [0042]).”

As to claims 5, Kiruyama teaches “the controller ([0029]).” Kiruyama does not explicitly teach the particular elements of the controller such as “ a medium detector having a medium detector input and a medium detector output, and a time-lag detector configured to determine the time lag value, the time-lag detector having time lag output coupled to a medium detector, a first time-lag detector input coupled to the first controller input and a second time-lag detector input coupled to the second controller input, wherein the medium detector is configured to output a signal indicating whether the mobile device is in air or liquid, dependent on a comparison between the time lag value determined by the time lag detector and a predetermined time lag value.”
Kiruyama does teach the controller as a whole that performs the claimed functions of the individual elements of claim 5. The controller of Kiruyama teaches the claimed functions as seen in [0028] and [0036] to [00390.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to use a medium detector and time-lag detector. It can be seen in Kiruyama that the controller is able to determine submergence (in water) by determining the time lag between the 

As to claim 6, Kiruyama teaches “wherein the time lag detector is configured to output a signal indicating that the mobile device is immersed in liquid if the time lag value is less than the predetermined time lag value ([0039] to [0042]).”

As to claim 8, Kuriyama teaches “wherein the controller is configured to determine the time lag by cross-correlation or phase difference of the delayed signal and the reference signal ([0008]; [0009]; [0029]; [0030]).”

As to claim 9, Kuriyama “wherein the signal generator is coupled to the first acoustic transducer and the signal receiver is coupled to the second acoustic transducer ([0028]. The signal generator is the speaker, which is the first transducer, and the receiver is the microphone, which is the second acoustic transducer. Both of which are controlled by controller 12).”

As to claim 13, Kuriyama teaches “A method of sensing liquid immersion for a mobile device ([0001]) comprising at least two acoustic transducers ([0032]; Figure 4, #3 and #4), the method comprising: generating a signal for transmission via a first acoustic transducer; receiving a delayed version of the generated signal via a second acoustic transducer, determining a time lag value between a reference signal and the delayed signal ([0007]; [0028] and [0029] teaches the electrical components that generate a sound from #3, receive the generated sound at #4 and based on the time difference between the generated and received signal, determines a time lag value. The time lag value indicates submergence.); and generating a control output signal dependent on the time lag, the control output signal indicating whether or not the mobile device is immersed in liquid ([0036]).” Kuriyama does not explicitly teach “wherein when the mobile device is immersed in liquid, the controller is configured to change the mobile device to a different mode of operation”. The prior art does teach the immersion results in the mobile device turning off, therefore the controller in the prior art has a controller that recognizes immersion and outputs a command based on the immersion.
Jo teaches “wherein when the mobile device is immersed in liquid, the controller is configured to change the mobile device to a different mode of operation ([0125]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Jo with Kuriyama. It has been established that it is known in the art to change the mode of operation in Kuriyama. Having this combined with Jo results in the user being able to operate the phone in an operable mode when submerged. This increases ease of use for the user. 

As to claim 14, Kuriyama teaches “wherein the reference signal comprises the generated signal ([0007]; [0028] teaches that the signal generator output is controlled by the control unit).”

Claims 7, 10, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama JP 2008199412 in view of Jo US 20180181509 and in further view of Phan Le US 20170003176.

Phan Le teaches “a temperature calculator having a first input coupled to the medium detector output, wherein in response to the medium detector indicating the mobile device is immersed in liquid, the temperature calculator is configured to determine the liquid temperature from the time lag ([0012]; [0013]; [0065]).”
The prior arts do not explicitly teach “a second input coupled to the time lag detector output”.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Phan Le with Kuriyama. Using a temperature sensor aids in determining how the temperature effects the traveling acoustic waves. If the temperature of the air can be determined using time of flight (or time lag), so can the water. The same mathematical concept applies to time of flight in air or water, therefore one of ordinary skill in the art could determine liquid temperature from the measured data. As to the “second temperature calculator” this is merely a duplication of known and taught elements. The Phan Le reference already teaches the use of a temperature calculator. Furthermore, no criticality is provided for the second temperature calculator.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

As to claim 10, Phan Le teaches “a third acoustic transducer, wherein the signal receiver is coupled to the third acoustic transducer (Figure 8; [0089]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Phan Le with Kuriyama. Having additional, replicated, 

As to claim 12, Phan Le teaches “wherein in response to the control signal output indicating that the mobile device is immersed in liquid the liquid immersion sensor is configured to determine a liquid flow rate by determining a first speed of sound value from an first acoustic signal transmitted in a first direction and a second speed of sound value from a second acoustic signal transmitted in a second direction ([0012]; [0013]; [0024]; [0026]; [0059]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Phan Le with Kuriyama. If the flow rate of the air can be determined using time of flight (or time lag), so can the flow rate of the liquid. The same mathematical concept applies to time of flight in air or water, therefore one of ordinary skill in the art could determine liquid flow rate. The combination of these prior arts would be obvious and reasonable since both teach time of flight. Although Phan Le teaches determining flow in humid environments, humidity is moisture in the air, which is water content. Therefore utilizing a prior art which determines time of flight in a water saturated environment would be reasonably combined with a prior art teaching time of flight in an immersed environment. 


As to claim 15, Phan Le implicitly teaches “in response to the control signal output indicating that the mobile device is immersed in liquid, determining the liquid temperature from the time lag value ([0012]; [0013]; [0065]).”
.

Claim(s) 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama JP 2008199412 in view of Jo US 20180181509 and in further view of Morobishi US 20170010691.
As to claim 16, the prior arts do not teach a low power mode.
Morobishi teaches “wherein when the mobile device is immersed in liquid, the controller is configured to change the mobile device to a low-power consumption mode of operation ([0093]; [0094]; [0108]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Morobishi with Kuriyama and Jo. Changing to a low power mode aids in increasing battery life.

As to claim 17, Morobishi teaches “wherein when the mobile device is immersed in liquid, the controller is configured to change the mobile device to a mode of operation that lowers a touch sensitivity of a touch display on the mobile device ([0093]; [0094]; [0108]).”


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts do not teach the steps of “wherein the controller is configured to determine a second time lag value between the reference signal and the further delayed signal; and wherein the controller is configured to generate the control output signal dependent on the time lag and the further time lag.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863